Per Curiam:
The petition for writ of certiorari filed in this case by Jerry Ollie Dowd presented the following question:
"Does the record support a finding that Petitioner knowingly and voluntarily waived his constitutional right to confront and cross-examine the witness?”
The petition having been granted, the judgment of the Court of Special Appeals affirming the conviction is hereby affirmed. Maryland Rule 811 d 3.

Judgment of the Court of Special Appeals affirmed.


Costs to be paid by the petitioner.